Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
Response to Amendment
The amendment filed on 11/02/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1, 5-10, 23, 26-29 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
DETAILED ACTION
This action is responsive to application No. 16234464filed on 02/08/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a barrier layer  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 23, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,8059,74) in view of Jo et al. (US 2014/0312296) and in view of Tsai et al. (US 2015/0235698) (with supporting evidence from Dinh et al. (US 9,530,495)).
Regarding Independent claim 1, Li et al. teach an electronic device comprising:
a metal filament memory device (MFMD) (Fig. 2, element 112) including an active metal layer (Fig. 2, element 210), an electrolyte layer (Fig. 2, element 206); 
Li et al. do not explicitly disclose a barrier layer between the active metal layer and the electrolyte layer; a transistor having a source/drain region; wherein the electrolyte layer is coupled between the active metal layer and the source/drain region when the transistor is an n-type metal oxide semiconductor (NMOS) transistor, and the active metal layer is coupled between the electrolyte and the source/drain region when the transistor is a p- type metal oxide semiconductor (PMOS) transistor.
Jo et al. teach an electronic device comprising a metal filament memory device (MFMD) (Fig. 3, element 300) including an electrolyte layer (Fig. 3, element 310), a barrier layer (Fig. 3, element 312) between the electrolyte layer and a top electrode (Fig. 3, element 314).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Li et al. according to the teachings of Jo et al. (adding the barrier layer between the active metal layer and the electrolyte layer of Li) with the motivation to reduce diffusion of the top electrode 314 into the switching layer 310 during fabrication of memory cell 300 (paragraph 0062).

Tsai et al. teach an RRAM cell (12), comprising: a transistor (Fig. 6, FET 24) having a source/drain region (Fig. 6, element 35/36) connected to a MFMD (Fig. 6, RR AM device 20 with filament feature, paragraph 0035). 
It would have been obvious to one in of ordinary skill in art before the effective filing date of the invention to incorporate the teaching of Tsai et al.  into Li's memory cell 112 such that the Tsai’s RRAM device 112 is coupled with a transistor 24 having source/drain region 35/36, according to the disclosure of Tsai et al., in order to reduce operation voltage and current and to fabricate RRAM array with high density and good switching ability (paragraph 0084).
Li et al. modified by Jo et al. and Tsai et al. do not explicitly disclose wherein the electrolyte layer is coupled between the active metal layer and the source/drain region when the transistor is an n-type metal oxide semiconductor (NMOS) transistor, and the active metal layer is coupled between the electrolyte and the source/drain region when the transistor is a p- type metal oxide semiconductor (PMOS) transistor.
However, it is widely known in the art that NMOS current flows from source to drain (as evidenced by Fig. 14, Dinh et al. US 9530495 B11), an ordinary artisan would have been motivated to use the configuration of Li in Fig. 2 for NMOS such that the 
Regarding claim 5, Li et al. modified by Jo et al. and Tsai et al. teach wherein the MFMD further includes a top electrode (Fig. 2, element 214 of Li), and the top electrode is on the active metal layer (Fig. 2) when the transistor is an NMOS transistor (as per the configuration of Li in Fig. 2 for NMOS).
Regarding claim 6, Li et al. modified by Jo et al. and Tsai et al. teach a word line (Fig. 6, element 14 of Tsai) coupled to a gate (Fig. 6, element 34 of Tsai) of the transistor.
Regarding claim 7, Li et al. modified by Jo et al. and Tsai et al. teach further comprising: a bit line (16, Tsai, Fig. 6, para [0023]); wherein the active metal layer (210) is between the electrolyte laver (206) and the bit line (16) when the transistor ls an NMOS transistor (as per claim 1 rejection, 210 between 206 and 16 for NMOS, see configuration of Li Fig. 2), and the electratyte lever (206) is between the active metal layer (210) and the bit line (16) when the transistor is a PMOS transistor 
Regarding claim 8, Li et al. modified by Jo et al. and Tsai et al. teach wherein the electrolyte layer is a solid electrolyte (paragraph 0061 of Jo).
Regarding claim 10, Li et al. modified by Jo et al. and Tsai et al. teach wherein the active metal layer is copper or silver (210 may be silver (Ag), see Col.9, lines 8-9 of Li).
Regarding Independent claim 23, Li et al. teach an electronic device comprising:
a memory cell having a metal filament memory device (MFMD) (Fig. 2, element 112), the MFMD comprises an electrolyte layer (Fig. 2, element 206), an active metal layer (Fig. 2, element 210).
Li et al. do not explicitly disclose a circuit board; a processing device coupled to the circuit board; and a memory device coupled to the processing device, wherein the memory device includes and a barrier laver between the active metal laver and the electrolyte laver, a metal filament memory device (MFMD) coupled to a transistor, wherein the electrolyte laver is coupled between the active metal laver and the transistor when the transistor is an n-type metal oxide semiconductor (NMOS) transistor, and the active metal laver is coupled between the electrolyte and the transistor when the transistor is a P-type metal oxide semiconductor (PMOS) transistor.
Jo et al. teach an electronic device comprising a circuit board (Fig. 12, paragraph 0097 discloses a processor wherein the processor would naturally be placed on a circuit board); a processing device coupled to the circuit board (Fig. 12, paragraph 0097); and 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Li et al. according to the teachings of Jo et al. (adding the barrier layer between the active metal layer and the electrolyte layer of Li) with the motivation to reduce diffusion of the top electrode 314 into the switching layer 310 during fabrication of memory cell 300 (paragraph 0062) and operating and control environment for memory cell 1202 (paragraph 0098).
Li et al. modified by Jo et al. do not explicitly disclose a metal filament memory device (MFMD) coupled to a transistor, wherein the electrolyte laver is coupled between the active metal laver and the transistor when the transistor is an n-type metal oxide semiconductor (NMOS) transistor, and the active metal laver is coupled between the electrolyte and the transistor when the transistor is a P-type metal oxide semiconductor (PMOS) transistor.
Tsai et al. teach an RRAM cell (12), comprising: a transistor (Fig. 6, FET 24) having a source/drain region (Fig. 6, element 35/36) connected to a MFMD (Fig. 6, RR AM device 20 with filament feature, paragraph 0035). 
It would have been obvious to one in of ordinary skill in art before the effective filing date of the invention to incorporate the teaching of Tsai et al. into Li's memory cell 112 such that the Tsai’s RRAM device 112 is coupled with a transistor 24 having source/drain region 35/36, according to the disclosure of Tsai et al., in order to reduce 
Li et al. modified by Jo et al. and Tsai et al. do not explicitly disclose wherein the electrolyte laver is coupled between the active metal laver and the transistor when the transistor is an n-type metal oxide semiconductor (NMOS) transistor, and the active metal laver is coupled between the electrolyte and the transistor when the transistor is a P-type metal oxide semiconductor (PMOS) transistor.
However, it is widely known in the art that NMOS current flows from source to drain (as evidenced by Fig. 14, Dinh et al. US 9530495 B11), an ordinary artisan would have been motivated to use the configuration of Li in Fig. 2 for NMOS such that the electrolyte 206 is coupled between active metal layer 216 and source/drain 35/36, in order to configure the device for NMOS transistor with current flowing from source 35 to drain 36 for NMOS transistor 24 (Tsai, Fig. 6). Furthermore, because it is widely known in the art that current flows from drain to source for PMOS configuration (as evidenced by Fig. 13, Dinh et al. US 9530495 B1), it would have been obvious to an ordinary artisan to swap the relative location of 210 & 206 in Li in Fig. 3 for PMOS such that active metal layer 210 is coupled between electrolyte 206 and the source/drain region 35/36 in order to configure the device with PMOS operation with current flowing in reverse direction of NMOS as widely known in art.
Regarding claim 26, Li et al. modified by Jo et al. and Tsai et al. teach wherein the barrier layer comprises at least one of tantalum and tungsten (paragraph 0062 of Jo).
Regarding claim 27, Li et al. modified by Jo et al. and Tsai et al. teach wherein the electrolyte layer comprises a multilayer oxide (paragraph 0061 of Jo).
Regarding claim 28, Li et al. modified by Jo et al. and Tsai et al. teach further comprising an electrode in contact with the active metal, wherein the electrode comprises an inert metal (paragraph 0063 of Jo teaches the capability of forming a top electrode 314 with Pt).
Regarding claim 29, Li et al. modified by Jo et al. and Tsai et al. teach further comprising a second electrode in contact with the electrolyte layer, wherein the second electrode comprises an inert metal (Fig. 3 of Jo teaches the capability of forming a bottom electrode 304 with Pt).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 9,8059,74) in view of Jo et al. (US 2014/0312296) and in view of Tsai et al. (US 2015/0235698) (with supporting evidence from Dinh et al. (US 9,530,495)) and in view of Hong et al. (US 2013/0034947).
Regarding claim 9, Li et al. modified by Jo et al. and Tsai et al. teach all of the limitations as discussed above.
Jo et al. discloses the resistive switching layer may include a material, such as silicon oxide (paragraph 0061). 
Hong discloses, in some embodiments, the resistive-switching layer includes a higher bandgap material (e.g., a material having a bandgap greater than 4 eV such as hafnium aluminum oxide, tantalum oxide, yttrium oxide, zirconium oxide, cerium oxide, alloys thereof, derivatives thereof, or combinations thereof),



Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/SHAHED AHMED/
Primary Examiner, Art Unit 2813